SUPREME COURT OF THE STATE OF NEW YORK
            Appellate Division, Fourth Judicial Department
104
KA 08-00201
PRESENT: CENTRA, J.P., CARNI, LINDLEY, GREEN, AND GORSKI, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                               MEMORANDUM AND ORDER

BENJAMIN RIVERA, DEFENDANT-APPELLANT.
(APPEAL NO. 2.)


MULDOON & GETZ, ROCHESTER (GARY MULDOON OF COUNSEL), FOR
DEFENDANT-APPELLANT.

BENJAMIN RIVERA, DEFENDANT-APPELLANT PRO SE.

MICHAEL C. GREEN, DISTRICT ATTORNEY, ROCHESTER (LESLIE E. SWIFT OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Monroe County Court (Donald J.
Wisner, J.), rendered July 21, 1989. The judgment convicted
defendant, upon a jury verdict, of murder in the second degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Same Memorandum as in People v Rivera ([appeal No. 1] ___ AD3d
___ [Mar. 25, 2011]).




Entered:   March 25, 2011                          Patricia L. Morgan
                                                   Clerk of the Court